Filing Date: 08/08/2020
Claimed Priority Date: 02/27/2018 (DIV of 15/907,214 now PAT 10,741,667)
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 08/08/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/988,608 filed on 08/08/2020 has been entered.  Pending in this Office Action are claims 1-20.

Claim Objections

Claims 7, 18, and 20 are objected to because of the following informalities:
- Claim 7, L. 1: amend to -- wherein the first gate --
- Claim 18, L. 1: amend to -- the STI structure is in contact--
- Claim 20, L. 1: amend to -- the STI structure passes--
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US2017/0084493).

Regarding Claim 1, Han (see, e.g., Figs. 1, 7-10 and Par. [0063]-[0082]) shows all aspects of the instant invention including a semiconductor device, comprising:
- a substrate (e.g., 100) having a semiconductor fin (e.g., fin comprising AP1,AF1)
- an isolation structure (e.g., 102) over the substrate and laterally surrounding the semiconductor fin
- a first gate structure (e.g., gate stack comprising 140,150) over the substrate and crossing the semiconductor fin
- a first gate spacer (e.g., 120) extending along a sidewall of the first gate structure, wherein the first gate spacer has a stepped sidewall distal to the first gate structure (e.g., protrusion 120b from portion 120a)
- an epitaxy structure (e.g., SD1
Regarding Claim 2, Han (see, e.g., Fig. 1B, cut C-C’) shows that the epitaxy structure (e.g., SD1) has a portion extending to a position vertically between the first gate spacer (e.g., 120) and the semiconductor fin.
Regarding Claim 3, Han (see, e.g., Fig. 1B, cut C-C’) shows that the epitaxy structure (e.g., SD1) forms a horizontal interface with the first gate spacer (e.g., 120), and the horizontal interface is higher than a topmost surface of the semiconductor fin.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US2017/0323954).

Regarding Claim 1, Tsai (see, e.g., Figs. 2I and 3I) shows all aspects of the instant invention including a semiconductor device, comprising:
- a substrate (e.g., 100) having a semiconductor fin (e.g., 102)
- an isolation structure (e.g., 108) over the substrate and laterally surrounding the semiconductor fin
- a first gate structure (e.g., 132) over the substrate and crossing the semiconductor fin
- a first gate spacer (e.g., offset spacer comprising 124,126,146) extending along a sidewall of the first gate structure, wherein the first gate spacer has a stepped sidewall distal to the first gate structure 
- an epitaxy structure (e.g., 130) over the semiconductor fin, wherein the epitaxy structure is in contact with the stepped sidewall of the first gate spacer










Regarding Claim 2, Tsai (see, e.g., Fig. 3I) shows that the epitaxy structure (e.g., 130
Regarding Claim 3, Tsai (see, e.g., Fig. 3I) shows that the epitaxy structure (e.g., 130) forms a horizontal interface with the first gate spacer, and the horizontal interface is higher than a topmost surface of the semiconductor fin.
Regarding Claim 7, Tsai (see, e.g., Fig. 3I) shows that first gate spacer comprises a wide portion (e.g., upper portion comprising 124,126,146) and a narrow portion (e.g., lower portion comprising 124,126), and the narrow portion is between the wide portion and the semiconductor fin.

Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US9640661) in view of Chen et al. (US2017/0005005).

Regarding Claim 16, Lee (see, e.g., Fig. 7 and Col. 4, L. 29-36) shows most  aspects of the instant invention including a semiconductor device, comprising:
- a substrate (e.g., 12) having a semiconductor fin (e.g., 14)
- a shallow trench isolation (STI) structure (e.g., 16) over the substrate and laterally surrounding the semiconductor fin
- a gate structure (e.g., 22) crossing the semiconductor fin and over the STI structure
- a gate spacer (e.g., 30) extending along a sidewall of the gate structure, wherein the gate spacer has a wide portion (e.g., 32 of 30) and a narrow portion (e.g., 34 of 30) narrower than the wide portion and located between the wide portion and the STI structure


















Furthermore, Lee (see, e.g., Col. 4, L. 29-36) discloses that an interlayer dielectric (ILD) layer is formed in later process steps. However, he does not explicitly show that the ILD is formed such that it has a portion vertically between a bottom surface of the wide portion of the gate spacer and a top surface of the STI structure. Chen (see, e.g., Fig. 2J-2K and Par. [0049]-[0050]), on the other hand and in the same field of endeavor, teaches an ILD 136 over the S/D regions 116 of a fin structure 104, on an STI 108 surrounding the fin, and along the sidewalls of gate spacers 212, wherein the ILD gap-fills the topology defined by underlying features, including laterally recessed 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the ILD with a portion vertically between a bottom surface of the wide portion of the gate spacer and a top surface of the STI structure in the structure of Lee, because it is known in the semiconductor art that an interlayer dielectric layer is used to gap-fill the topology defined by underlying features (including laterally recessed portions of spacers along a gate stack), to provide a planar surface for subsequent manufacturing, as suggested by Chen, and implementing a known ILD structure arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Therefore Lee in view of Chen teaches an interlayer dielectric (ILD) layer over the STI structure, wherein the ILD layer has a portion vertically between a bottom surface of the wide portion of the gate spacer and a top surface of the STI structure.
Regarding Claim 17, Lee (see, e.g., Fig. 7) shows that the gate spacer has a bottom narrow portion (e.g., 34). Additionally, Chen teaches that ILD 136 is in contact with spacer 212 along the entire sidewall of the spacer. Therefore, Lee in view of Chen teaches that the portion of the ILD layer is in contact with the narrow portion of the gate spacer.
Regarding Claim 18, Lee (see, e.g., Fig. 7) shows that the STI structure (e.g., 16) is in contact with a bottom surface of the gate structure (e.g., 22) and a bottom surface of the narrow portion of the gate spacer (e.g., 34
Regarding Claim 20, Lee (see, e.g., Fig. 7) shows that the STI structure (e.g., 16) passes through a vertical projection of an outer sidewall of the narrow portion of the gate spacer (e.g., 34). Additionally, Chen teaches that ILD 136 is in contact with spacer 212 along the entire sidewall of the spacer. Therefore, Lee in view of Chen teaches that the STI structure passes through a vertical interface formed by the ILD layer and the narrow portion of the gate spacer.

Allowable Subject Matter
























Claims 8-15 are allowable.
Claims 4-6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose FETs with laterally recessed sidewall spacers, and having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on M-F 9-6 EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814